Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker J.), rendered April 25, 1989, convicting her of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was found in possession of two guns. She claimed that the guns had been placed into her handbag without her knowledge and that the possession was involuntary. The court gave a knowing possession charge that took into account the defendant’s alleged involuntary possession. Under the circumstances, the charge given by the trial court was proper. The charge unquestionably conveyed to the jurors the proper standard by which they were to judge the defendant’s guilt or innocence (cf., People v Joyce, 157 AD2d 747).
We have considered the defendant’s remaining contentions *747and find that they are either unpreserved for appellate review or without merit (see, People v Nuccie, 57 NY2d 818, 819; People v Baldo, 107 AD2d 751, 752; People v Suitte, 90 AD2d 80). Lawrence, J. P., Kunzeman, Rubin and Rosenblatt, JJ., concur.